COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JOSEPH MCCORMICK,                              §               No. 08-18-00073-CR

                            Appellant,           §                 Appeal from the

  v.                                             §               143rd District Court

  THE STATE OF TEXAS,                            §             of Reeves County, Texas

                             State.              §            (TC# 17-01-08135-CRR)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until June 18, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David A. Schulman, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before June 18, 2019.


       IT IS SO ORDERED this 3rdday of May, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.